Case 19-15745-amc       Doc 19    Filed 12/09/19 Entered 12/09/19 15:04:21             Desc Main
                                  Document     Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                         :      Chapter 13
                                               :
RICHARD J. DeMARCO                             :      Case No. 19-15745-AMC
                                               :
                                        Debtor :

              OBJECTION OF THE COMMONWEALTH OF PENNSYLVANIA,
                 DEPARTMENT OF REVENUE TO CONFIRMATION OF
                           DEBTOR’S CHAPTER 13 PLAN

         The Commonwealth of Pennsylvania, Department of Revenue, by and through its

attorney, Attorney General Josh Shapiro, hereby objects to the confirmation of debtor’s Chapter

13 plan, pursuant to 11 U.S.C. §1324, and in support thereof states the following:

         1.    The Commonwealth of Pennsylvania, Department of Revenue is a priority

creditor of the debtor in the amount of $19,830.03 for unpaid personal income taxes.

         2.    The Commonwealth of Pennsylvania, Department of Revenue is a general

unsecured creditor of the debtor in the amount of $2,296.00 for unpaid personal income taxes.

         3.    Debtor’s proposed Chapter 13 plan is objectionable.

         4.    Debtor’s plan fails to provide for the payment in full of the Commonwealth of

Pennsylvania, Department of Revenue’s priority claim.
Case 19-15745-amc       Doc 19    Filed 12/09/19 Entered 12/09/19 15:04:21     Desc Main
                                  Document     Page 2 of 2



       WHEREFORE, the Commonwealth of Pennsylvania, Department of Revenue prays that

this Court enter an order denying confirmation of debtor’s Chapter 13 plan.

                                                     Respectfully submitted,
                                                     JOSH SHAPIRO
                                                     ATTORNEY GENERAL


DATED: December 9, 2019                       BY: /s/ Denise A. Kuhn
                                                  Denise A. Kuhn
                                                  Senior Deputy Attorney General
                                                  Attorney No. 46806
                                                  Office of Attorney General
                                                  The Phoenix Building
                                                  1600 Arch Street, Suite 300
                                                  Philadelphia, PA 19103
                                                  Tel: (215) 560-2131
                                                  Fax: (717) 772-4526
                                                  Email: dkuhn@attorneygeneral.gov
